Case 5:20-cv-00299-GKS-PRL Document 13 Filed 09/11/20 Page 1 of 2 PageID 44




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

KERENNA ROBBINS,

        Plaintiff,

v.                                                               Case No: 5:20-cv-299-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                             ORDER
        This case is before the Court on the Commissioner’s motion to stay the case for ninety

days, or until the Social Security Agency (“SSA”) regains the capacity to produce the certified

transcript of the record necessary for this case. (Doc. 11). Due to the global COVID-19 crisis, the

SSA has taken certain steps to maximize social distancing, including suspending in-office services

to the public and moving rapidly toward a virtual work environment.

        As a result, the SSA’s Office of Appellate Operations (“OAO”) in Falls Church, Virginia

is unable to prepare the transcript of the record for this case. Many of the OAO’s employees are

teleworking and are unable to complete the critical in person physical tasks to produce the

transcript.

        Plaintiff has filed a response to the motion setting forth objections including that the

Commissioner has been asking for stays in cases for over five months now, which will likely cause

delays in the later stages of the proceedings. (Doc. 12). This point is well taken. Plaintiff has said

that she is agreeable to a 60-day extension for the Commissioner to file an answer and transcript.

Accordingly, the Commissioner’s opposed motion to stay (Doc. 10) is GRANTED in part. The
Case 5:20-cv-00299-GKS-PRL Document 13 Filed 09/11/20 Page 2 of 2 PageID 45




Commissioner shall file an answer and the transcript of the record for this case within 60 days or

advise the Court if another extension is needed.

       DONE and ORDERED in Ocala, Florida on September 11, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               -2-
